Citation Nr: 1623069	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  06-09 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral foot disability other than pes cavus. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction over this case was subsequently transferred to the RO in Reno, Nevada.

In April 2015 the Board remanded the above-noted issue for additional development.  The case has now been returned for further appellate action.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The Board acknowledges that the Veteran initiated a notice of disagreement (NOD) in January 2016 relative to several issues adjudicated in a December 2015 rating decision; however, the Board's review of the record reveals that the Agency of Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issue of entitlement to service connection for a neck disability has also been raised by the record in the January 2016 NOD, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 


REMAND

Although further delay is unfortunate, the Board finds that additional development is required prior to adjudication of the Veteran's claim.  As previously noted in the Board's April 2015 remand, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

By way of a brief history, in October 2011 the Board remanded the above noted issue to afford the Veteran a VA foot examination to determine whether the Veteran's current foot disorders, other than pes cavus, were causally related to his in-service reports of foot pain.  At that time, the Board directed the examiner to, "assume that the Veteran is a reliable historian."  Additionally, the examiner was instructed to provide a complete rationale for all opinions expressed.  

The Veteran underwent a VA examination in July 2014.  The examiner diagnosed hammertoes, as well as seronegative and degenerative arthritis.  However, the examiner stated the Veteran's conditions were "less likely than not incurred in or caused by the claimed in-service injury, event or illness."  In support of his opinion, the examiner stated a, "history of continuing nexus between subjective complaints during active service and present foot conditions is not medically documented."  Additionally, the examiner cited to a risk factor of, "wear and tear process of an ageing population;" however, the examiner failed to adequately explain why the Veteran's current foot problems did not initially manifest in service as foot pain and continue to the present date as alleged by the Veteran.

In an April 2015 remand, the Board found the examiner failed to consider the Veteran's credible lay statements, and relied solely upon the absence of medical records corroborating the Veteran's reports of ongoing foot manifestations from service to the present.  The Board also found the examiner failed to provide a reasoned medical explantation to support his conclusions.  Therefore, the Board remanded the case for an addendum medical opinion.  

In November 2015, the VA examiner provided the requested addendum medical opinion.  Unfortunately, for reasons that will be more fully discussed below, the examiner again missed the mark.  Initially, the Board observes the examiner noted several additional diagnoses in the course of his addendum medical opinion, to include foot strains, athlete's feet, plantar warts, radiculopathy, and a "heel pain syndrome."  However, the examiner did not indicate whether any of these disabilities have been present during the course of this appeal.  Further, with respect to the bilateral foot strain, the examiner stated "foot strain is at least as likely (at least 50% probability or greater) related to the veterans and [sic] service manifestations of bilateral foot pain."  Interestingly, however, the examiner also found the Veteran developed an "acute sprain" in service, and determined this was a transient condition.  In relation to the Veteran's athlete's feet, the examiner found this condition was "at least as likely" related to his in-service manifestations of foot pain, but then indicated this was a "less than 50% probability."  Clearly, the examiner misstated his opinion in some manner.  

More importantly, the examiner found the Veteran's arthritis and hammertoes to be unrelated to his in-service foot pain manifestations.  Specifically, the examiner determined that although the Veteran's arthritis could cause foot pain similar to the pain he experienced in service; the examiner concluded the Veteran's arthritis did not occur until almost 40 years after discharge, and is therefore less likely as not related to his in-service manifestations.  The examiner did not explain how he determined the Veteran's arthritis did not manifest until 40 years after discharge, rather, he simply noted a 2009 X-ray examination that revealed degenerative changes in the feet.  However, this does not indicate the exact date upon which the Veteran's arthritis initially manifest.  

The examiner also found the most probable cause of the Veteran's hammer toes was his degenerative arthritis.  In support of this conclusion, the examiner cited to yet another medical article, but yet again failed to provide a reasoned medical explantation for why this article led him to this conclusion.  The examiner then indicated the Veteran was competent to describe his complaints, but stated the Veteran was not competent to determine the pathophysiology or diagnosis of his current conditions.  Although the examiner was perhaps correct in this regard, the examiner again wholly failed to consider or explain the Veteran's competent reports of chronic ongoing pain from military service to the present.  In this respect, the examiner appears to have again stubbornly relied upon the absence of medical documentation as proof that the Veteran's in-service injury resolved.  Specifically, the examiner noted the Veteran's claims folder was, "silent/void of complaints, evaluation, diagnosis, or treatment for foot condition after separation from active duty until November 12, 1978."  

Then, in conclusion, the examiner stated "it is less likely as not (less than 50% probability) that the veterans claim that he developed a service-connected bilateral foot condition during his active service either based on direct service connection, secondary service connection, or aggravated beyond its natural progression by military service."  Although the Board is unclear as to what the examiner was trying to express, the Board is certain the above-noted insufficiencies necessitate a new examination with competent medical opinion prior to adjudication of this matter.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or AMC should afford the Veteran an examination by a podiatrist, who has not previously examined this Veteran, to address the etiology of the Veteran's claimed foot disabilities other than pes cavus.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Following a review of the relevant records and lay statements and the examination of the Veteran, the examiner should identify each foot disorder, other than pes cavus, that has been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder originated during the Veteran's period of active service or is otherwise etiologically related to his active service

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements regarding his in-service injury and continuity of symptomatology.  The examiner shall assume such statements are credible for purposes of the opinions.  

If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.




By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




